I am unable to agree either with the conclusion reached by the majority, or the process of reasoning by which that conclusion is reached, nor am I able to agree with the conclusions reached by Mr. Justice BROWN, in his concurring opinion, that the Act under consideration, Chapter 18296, Laws of 1937, "must be held constitutional as against all attacks here made upon it."
I find in Section 1 of the Act an anomalous attempt to enact into law the statement of facts set forth in that section as a basis for the provisions which follow in other sections. *Page 579 
That section is an apparent attempt to declare by legislation certain facts of which the court may take judicial knowledge as a basis for the legislative policy set forth in the remaining sections of the Act. The facts set forth in that section may have no more bearing upon the construction of the provisions of the Act than if they had been set forth in a preamble. It is obvious that no legislative enactment can determine a state of facts contrary to what the Court may, in the exercise of its power, know by taking judicial knowledge of them. See 23 C.J. p. 58.
There is no statement of fact contained in the first section of the Act of which the Court may not take judicial notice, except possibly those facts alleged in the last two paragraphs or "whereas," viz.: that it is impossible for the State and County government to properly function with the enormous amount of property off the tax roll, and that it would be to the best interests of the State "to sell these tax certificates that are more than two years old and subsequent omitted or levied taxes." Those two statements, in the form of statements of fact, can, in the last analysis, be no more than an opinion by the Legislature of the possibilities of the Executive Department to function in the circumstances recited in the remainder of the section. Whatever of value that legislative opinion may be, it at least furnishes a legislative reason for the enactment of the statute.
The remaining provisions of the Act then set up a method by which the Legislature considers that the government of the State may be rescued from inadequate functioning or collapse. Therefore the Act in its subsequent provisions discloses a policy which it is intended shall be observed by the executive department in rehabilitating the impaired and broken ad valorem tax system which has come upon the *Page 580 
State, possibly by reason of the economic depression, which may have begun many years ago, according to the theories of most publicists and public economists, and found its first palpable expression in the year 1929 and subsequent years.
With the wisdom and legislative policy of an Act the courts have no concern. In the majority opinion I find that doctrine to be recognized in the following words: "These are all matters of legislative policy with which we (the Court) are not concerned." Yet, in another portion of the opinion, referring to certain Acts of the Legislature, the statement is made: "it was a matter purely of legislative policy which we (the Court) have approved."
It is difficult for me to perceive how the Court, which has no concern with the legislative policy motivating an Act, may authoritatively approve or disapprove of it. Therefore, I am concerned only with the question whether the provisions of Chapter 18296, supra, contained in Section 2 and subsequent sections, are within the power of the Legislature to enact, in view of constitutional limitations on the subject of taxation and finance as the same is limited by the provisions of Art. IX, and other provisions, of the Constitution of 1885.
The provisions of Sections 984 to 997 C.G.L. 1927, merely secure to the owner of land, which has been sold for taxes, the privilege of redeeming the land from the claim of the State or an individual who may have purchased the land at tax sale as evidenced by the tax collector's statements or receipts made by him at the tax sale, otherwise known as tax certificates.
The conditions upon which such redemptions may be made may be as light or as heavy as the Legislature may, in its wisdom, prescribe; therefore, in the view I have of the question presented in this case, those sections of C.G.L. *Page 581 
have no bearing. The matter of requiring the former owner of land, who desires to redeem it from the State, in which at the expiration of two years from the date of the certificate the title has vested, to pay in addition to the face of the certificate a sum which would be approximately equivalent to taxes that may have been levied and collected upon such land had it not been sold for taxes and become the property of the State after two years, is merely a condition imposed upon the owner for the redemption of his land from such certificate.
The imposition of such conditions upon the owner for the redemption of his land is entirely within the purview of legislative wisdom or policy through which it requires the Executive Department to dispose of property acquired by the State by tax sales and to obtain the replacement of such lands upon the tax roll, that they may bear their proportion of governmental expense. I hold that with that wisdom or policy of the legislative enactments the courts have no power justly to criticize or to approve or disapprove.
In the case of Washbish v. Elvins, 114 Fla. 575, 154 South. Rep. 315, this Court held that the owner of land, which had been sold to the State for the tax levied upon it, had no equity upon which to base an injunction to restrain the clerk of the court from issuing a deed upon a tax certificate issued to the State for the non payment of taxes on the ground that he had sold such certificate for a less sum than was required by the provisions of Section 992 C.G.L., supra. The view expressed by this Court in that opinion, in the last analysis, is that the sale of a tax certificate held by the State is not a matter of taxation, because it held that the owner of land could not complain that the certificate was sold by the clerk for less than the amount required by the statute. *Page 582 
In the case of Ridgeway v. Peacock, 100 Fla. 1297, 131 South. Rep. 140, this Court, construing Section 42 of Chapter 14572, Acts of 1929, held that the sale of a tax certificate held by the State was a matter in proper relation "to and concerning taxation." The title of the Act is: "AN ACT Relating to and Concerning Taxation," and amending certain other acts of the Legislature and providing for the foreclosure in equity for tax sales certificates and deeds, and for the procedure in such cases. Thus, by an error of the Legislature, perpetuated by this Court, the sale of a tax certificate held by the State is a matter of taxation, or properly related thereto, which, if true, the owner of the land covered by a tax sale certificate would have such an interest in the land covered by such certificate as to give him a standing in equity to prevent him being deprived of it in violation of the terms of the statute which requires the payment of the face of the certificate by a person who desires to purchase it.
In the case of Richey v. Wells, 123 Fla. 284, 166 South. Rep. 817, the Court had under consideration the terms of Chapter 17406, Acts of 1935, which undertook to create a Delinquent Tax Adjustment Board in each county and a Delinquent Tax Adjustment Board of Appeals. The Court, by a majority opinion, held that the Act in undertaking to set up a system for the administration of the tax redemption laws permitted inequalities in its application to payers generally, and that the powers attempted to be vested in the County Delinquent Tax Adjustment Board to compromise and adjust "omitted subsequent taxes" was an unlawful delegation of legislative power, and that it was also fatally defective in the matter of certainty of its application.
The Court also held that omitted taxes were current taxes which could not be compromised by terms not available *Page 583 
to all. The term "current taxes" was not defined and it seems to be impossible to gather from the words of the opinion the meaning of the term, whether it means taxes for the current years, that is the year in which the redemption occurs, or the years preceding the year back to the date of the sale of the land for the tax of the preceding year.
The principle on which the decision seems to rest is that the sale of tax certificates is not a matter in relation to taxation, but that the effort of the Legislature to remit taxes for the current year during which the redemption of the land occurred and subsequent years is a matter in relation to taxation, and provisions of the law as to such taxes must be equal and uniform and available to all taxpayers. I think it proper here to quote the language of Mr. Justice DAVIS, who wrote the opinion in the above entitled case, as follows:
"`Omitted subsequent taxes' are current taxes and as such they may not be constitutionally compromised, adjusted or remitted on any terms not likewise made available to all taxpayers alike — that is to say, those who have already paid their current taxes due on lands not tax delinquent, nor certified to the state, nor held by the state subject to redemption at the option of the owner under circumstances permitting the owner and no one else to demand redemption as a matter of right on condition that he pay therefor such `omitted subsequent taxes' as other taxpayers have already been compelled to pay for the same taxpaying period, or which they remain liable to being compelled to pay because no `compromise or adjustment' privileges are open to them under the terms of any prevailing statute.
"If the foregoing is not so, then the constitutional requirement of the equal protection of the tax laws is a *Page 584 
meaningless jargon of words, because under the state's tax law as here proposed to be administered, a delinquent taxpayer can compromise a `current unpaid tax merely because it is called in legal name an `omitted subsequent tax,' whereas one who is not so delinquent or who has paid the tax is denied an equivalent privilege. The refunding or remission of an `omitted subsequent tax' in one county alone, or to one class of citizens only, such as to those who have resided in Florida for five years or more, would be no less objectionable from the standpoint of unequal protection of the tax laws, than what has just been pointed out can be done under Chapter 17406 with reference to `omitted subsequent taxes.'" Richey v. Wells, supra, text: 123 Fla. 288.
The Constitution of this State, Art. IX, Sec. 1, requires the Legislature to provide for "a uniform and equal rate of taxation." The term "rate" does not mean millage, and is not confined to the process of assessment but applies equally to the other necessary process of collection, so that the phrase "rate of taxation" applies both to assessment and collection, thus securing to the people of the State the guarantee of equal and uniform methods in the process of taxation.
The term taxation defines the power by which the sovereign raises revenue to defray the necessary expenses of government and it embraces two phases: the processes of assessment and the processes of collection. The two processes constitute the taxation system, which is required to secure uniformity and equality. "The word `taxation' as used in the Constitution embraces both assessment and collection. It would be simply burlesque to say that the assessment should be uniform and equal, but the collection may be variable and unequal." State, ex rel.
Dowling, v. Butts, *Page 585 111 Fla. 630, text 665, 149 South Rep. 746; 26 R.C.L. p. 14; Gautier v. Ditmar, 204 N.Y. 20, 97 N.E. Rep. 464, Ann. Cas. 1913 C, text 962; Curtiss v. Sheffield, 213 Mass. 239, 100 N.E. Rep. 365, 50 L.R.A. (N.S.) 402, text 405.
I, therefore, am of the opinion that so much of the decree as held Sections 6 and 11 of Chapter 18296, supra, to be invalid should be affirmed, and that the remainder of the decree should be reversed.